Citation Nr: 1122925	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  08-27 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for bilateral mild degenerative joint disease of the hips, to include as secondary to service-connected bilateral knee and low back disabilities.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Board notes confusion in the record as to whether the notice of disagreement received in March 2008 went towards the July 2007 ratings decision which denied service connection or a February 2008 ratings decision that "re-opened" and then denied on the merits the issue of service connection for a bilateral hip condition.  Because the March 2008 notice of disagreement was received within the one year period from July 2007 to file a notice of disagreement of the original rating decision denying service connection for the bilateral hip condition, 38 C.F.R. § 20.302, the Board has styled the issue as set forth on the first page of the decision.

In August 2009, the Veteran appeared at a hearing before the undersigned.  A transcript of the hearing is in the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon a complete review of the claims file, the Board finds that additional development is necessary.  A remand is required to obtain an adequate examination as the Board finds the VA examination conducted in May 2007 is inadequate.  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)

Initially, the Board notes that the Veteran filed his claim for service connection for bilateral mild degenerative joint disease of the hips, to include as secondarily caused by his service connected bilateral knee disabilities.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2010).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).

The Veteran would be entitled to service connection for bilateral hip disease if the evidence showed his bilateral hip disability is directly related to service as opposed to it resulting from the service connected bilateral hip disease.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).  

In this instance, however, not only has the Veteran expressly limited his claim of service connection for a bilateral hip disorder resulting from his service-connected bilateral knee disabilities, but the evidence does not implicate the hips disorder originating in service.  The Board has therefore limited the issue to secondary service connection but also included aggravation or causation by the service-connected back disability since that issue is raised by the record.

The examiner in May 2007 was asked whether any hip disorder found is secondary to the Veteran's service-connected bilateral knee disorder.  The examiner stated the bilateral mild degenerative joint disease of the hips had no connection to the knee disability or back disability.  While this appears to address whether the service-connected disabilities caused the degenerative joint disease of the hips, it does not appear that the examiner addressed whether the service-connected disabilities aggravated the hip disorder.

Finally, the Board notes the same examiner also conducted a VA examination of the Veteran's back disability in August 2006.  At that time, the examiner recorded that the Veteran had a 1.5 cm leg length discrepancy which created an obvious pelvic tilt.  In addressing the hip condition in May 2007, the examiner did not address whether the pelvic tilt and leg length discrepancy had their origins in service, or were caused by any service-connected disability, and if so, whether the leg length discrepancy and pelvic tilt played a role in either causing or aggravating the bilateral degenerative joint disease of the hips.  The VA examiner's opinion should be based on a review of all pertinent evidence of record, including the significance of the factual findings of August 2006, and supported by a rationale. 38 C.F.R. § 4.1 (2010).

The Veteran also filed a claim for total disability based upon individual unemployability, which the RO denied in a ratings decision dated in February 2010.   The Veteran clearly expressed disagreement with this decision in March 2010.  The RO recognized that the Veteran had filed a notice of disagreement by indicating it had been docketed as of March 2010.  To date, however, no statement of the case appears to have been issued.   Where a notice of disagreement has been timely filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999).  As the RO has not yet had an opportunity to issue a statement of the case with respect to the Veteran's TDIU claim, the Board finds that a remand is necessary to ensure that one is issued.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA orthopedic examination, with an appropriate examiner, to determine the nature and etiology of the claimed bilateral hip disorders.  The examiner must review the claims file in conjunction with the examination.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner is requested to conduct a full examination, including range of motion testing, and to offer opinions as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the current bilateral hip disorder was at least as likely as not caused or permanently worsened (i.e., aggravated) by the service-connected disorders of both knees and/or the service connected back disability.  The issues of causation and aggravation should be addressed separately.  

The examiner is also asked to address the clinical significance of the 1.5 cm leg length discrepancy and the obvious pelvic tilt noted in the August 2006 VA examination.  An opinion is requested as to the etiology of the pelvic tilt and the leg length discrepancy and whether they are related to service or were caused or permanently worsened (i.e., aggravated) by the service-connected disorders of both knees and/or the service connected back disability.  If so, then the examiner is asked whether the 1.5 cm. leg length discrepancy and the pelvic tilt at least as likely as not caused or permanently worsened (i.e., aggravated) the bilateral hip disorder.

In this context, the term "aggravation" means a permanent increase in the bilateral hip condition, that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disabilities as contrasted to a temporary worsening of symptoms.

In formulating the opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation.

For any opinion provided, the examiner must provide a supporting rationale, with references to the record, including the service treatment records, post-service treatment records, and the Veteran's statements.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

2.  Issue the Veteran a statement of the case on the claim for TDIU.  Inform the Veteran that in order to complete the appellate process for this matter, he should submit a timely substantive appeal to the agency of original jurisdiction.   If the Veteran completes his appeal by filing a timely substantive appeal, the matter should it be returned to the Board.

3.  After completion of the above, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


